Citation Nr: 1750491	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-03 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a kidney disorder, to include as due to herbicide exposure and secondary to service-connected diabetes mellitus, type II and/or coronary artery disease.    


REPRESENTATION

Veteran represented by:	West Virginia Department of Veterans Assistance


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971, with service in Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified before the undersigned Veterans Law Judge in a January 2017 videoconference hearing.  A transcript of this hearing is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) claims file.  LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

The reopened issue of entitlement to service connection for a kidney disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In January 2004 rating decision, the RO denied service connection for atrophic left kidney with right kidney renal stones.  The Veteran did not perfect an appeal within the applicable time period and did not submit new and material evidence within one year.

2.  The evidence received since the January 2004 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim.


CONCLUSIONS OF LAW

1. The January 2004 rating decision denying service connection for atrophic left kidney with right kidney renal stones is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2017).

2.  The evidence received since the January 2004 rating decision is new and material as to the claim of service connection for atrophic left kidney with right kidney renal stones, and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  .  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In a January 2004 rating decision, the RO denied service connection for atrophic left kidney with right kidney renal stones because it found no evidence that the diagnosed kidney disorders were directly related to service or presumptively linked to herbicide exposure.  The Veteran did not appeal that decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Evidence of record at the time of the 2004 decision includes the following: 1) the Veteran' service treatment records; 2) his September 2003 claim; 3) and private treatment records.  The STRs are silent regarding any kidney disorders and the private records show diagnoses of kidney stones.  In the 2003 claim, the Veteran appeared to indicate his kidney disorder was related to herbicide exposure.

Evidence submitted after the 2004 decision includes 1) the Veteran's March 2011 claim, which claims service connection secondary to diabetes mellitus, type II; 2) a September 2011 VA examination; 3) the Veteran's lay statements in his June 2012 notice of disagreement, and January 2017 hearing testimony; 4) private treatment records; 5) VA treatment records; 6) a November 2014 VA examination for diabetes mellitus, type II; and 7) September 2017 VA examinations.  Of note, the Veteran was granted service connection for coronary artery disease and diabetes mellitus, type II in a March 2012 rating decision.  The Veteran is now claiming that his kidney disorders are secondarily related to service-connected coronary artery disease and diabetes mellitus, type II.  The September 2011 VA examination shows one annotation that the Veteran's renal conditions are aggravated by diabetes mellitus, type II.  However, in the opinion portion of the report, the examiner suggests otherwise.  The September 2017 VA opinions contain conflicting conclusions regarding the etiology of the Veteran's kidney disorders.

The Board finds that new and material evidence has been presented.  The evidence is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - coronary artery disease and diabetes mellitus, type II, are now service-connected, and the Veteran contends that his kidney disorders are secondarily related to these service-connected conditions.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is reopened. 


ORDER

New and material evidence having been received, the claim for service connection for atrophic left kidney with right kidney renal stones, now claimed as a kidney disorder, is reopened.


REMAND

Remand is required to afford the Veteran an examination and opinion for his claim.  Where VA provides the veteran with an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (noting that, generally, a medical opinion should address the appropriate theories of entitlement).  

The Veteran claims entitlement to service connection for his diagnosed kidney disorders on separate theories of entitlement.  First, he claims that the disorder is directly related to service, to include as due to his in-service herbicide exposure.  Second, he claims that the disorder is secondarily related to service-connected coronary artery disease and/or diabetes mellitus, type II.  

Two examinations have been conducted for diabetes mellitus, type II, during the appeal period.  In September 2011, a VA examiner noted that renal disease was at least as likely as not permanently aggravated by diabetes mellitus.  The examiner also noted that chronic kidney failure and renal calculi were diagnoses pertaining to diabetes mellitus.  Later, however, the examiner opined that a renal condition was less likely than not due to diabetes mellitus, noting that the Veteran's diabetes was very mild and had been under control with a strict diet.  In a November 2014 VA examination, an examiner opined found that no renal condition was a complication of the Veteran's diabetes mellitus, type II.  A September 2017 VA examination report found no diabetic nephropathy or renal dysfunction.  Another September 2017 VA examination found there was diabetic nephropathy or renal dysfunction caused by diabetes mellitus.  The Board thus that remand is appropriate to provide an examination to ascertain the nature and etiology of the Veteran's kidney disorders as the medical evidence is unclear.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of his claimed kidney disorders, diagnosed as atrophic left kidney with right kidney renal stones.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must do the following:

a.  Provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the kidney disorder had onset in or is otherwise related to the Veteran's military service, to include exposure to Agent Orange therein.  

b.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the kidney disorder was caused by the Veteran's service-connected diabetes mellitus, type II and/or coronary artery disease.

c. The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the kidney disorder was aggravated by the Veteran's service-connected diabetes mellitus, type II and/or coronary artery disease.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


